Title: From James Madison to David Holmes, 9 December 1808
From: Madison, James
To: Holmes, David



Department of State, December 9th. 1808.

I have the honor to acknowledge the receipt of your letter of the 7th. instant and the papers it inclosed, on the subject of Augustine Serrys claim, and in reply, to observe, that from the great length of time suffered by the claimant to elapse before he presented his claim, for settlement, to this Department, which for the first time was in the beginning of the present year, no appropriation at its disposal was applicable to the discharge of the claim; if indeed the justice of the claim itself had not been involved in some uncertainty.  Altho’ Mr. Barlows statement which accompanied the claim, was satisfactory as to the time and sum, yet it remained to be ascertained, that serry had not in some other way, or from some other agent, received the full amount of this claim: and that he had, was rendered very probable, from his having presented, and been paid, in the mean time, another account, which was supposed to terminate all his demands.  But as it does not appear, from enquiries which have been made, that he has ever received any thing on acct. of this claim, I can see no objection to an appropriation being made for the purpose of discharging it. I have the honor to be, Very respectfully, Sir your obedient servant.

James Madison

